PER CURIAM.
The trial court failed to attach to its order those parts of the record that conclusively refute appellant’s claims for post-conviction relief. In Hastings v. State, 670 So.2d 1176 (Fla. 4th DCA 1996), this court stated that “[t]he state’s supplementation of the order with portions of the record is insufficient to support the trial court’s summary denial.”
Accordingly, we reverse the trial court’s summary denial of appellant’s motion for post-conviction relief and remand this cause for either attachment of portions of the record refuting his claims for relief or for an evidentiary hearing.
REVERSED and REMANDED.
DELL, FARMER and PARIENTE, JJ., concur.